UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00862 The Growth Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: August 31 Date of reporting period: November 30, 2012 Patrick F. Quan The Growth Fund of America, Inc. P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The Growth Fund of America® Investment portfolio November 30, 2012 unaudited Common stocks — 89.49% Shares Value CONSUMER DISCRETIONARY — 19.67% Amazon.com, Inc.1 $ Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares Home Depot, Inc. NIKE, Inc., Class B DIRECTV1 YUM! Brands, Inc. News Corp., Class A Time Warner Cable Inc. Las Vegas Sands Corp. Virgin Media Inc.2 Sands China Ltd. General Motors Co.1 Liberty Media Corp., Class A1 Johnson Controls, Inc. Nikon Corp. Time Warner Inc. Naspers Ltd., Class N CBS Corp., Class B lululemon athletica inc.1 AutoNation, Inc.1 Lowe’s Companies, Inc. Toyota Motor Corp. Marriott International, Inc., Class A Industria de Diseño Textil, SA priceline.com Inc.1 Mattel, Inc. Volkswagen AG, nonvoting preferred British Sky Broadcasting Group PLC Shaw Communications Inc., Class B, nonvoting Wynn Resorts, Ltd. Darden Restaurants, Inc. D.R. Horton, Inc. Expedia, Inc. Toll Brothers, Inc.1 Starbucks Corp. Tiffany & Co. Bayerische Motoren Werke AG Harley-Davidson, Inc. Nordstrom, Inc. Maruti Suzuki India Ltd. Swatch Group Ltd, non-registered shares Burberry Group PLC Li & Fung Ltd. Kia Motors Corp. Daimler AG Genting Singapore PLC BorgWarner Inc.1 Hyundai Mobis Co., Ltd. Ctrip.com International, Ltd. (ADR)1 INFORMATION TECHNOLOGY — 15.68% Google Inc., Class A1 Oracle Corp. Apple Inc. Microsoft Corp. Texas Instruments Inc. ASML Holding NV (New York registered) ASML Holding NV Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) Rackspace Hosting, Inc.1,2 Visa Inc., Class A Accenture PLC, Class A Avago Technologies Ltd.2 Samsung Electronics Co. Ltd. salesforce.com, inc.1 Intuit Inc. Motorola Solutions, Inc. Automatic Data Processing, Inc. Adobe Systems Inc.1 Altera Corp. Arm Holdings PLC EMC Corp.1 Baidu, Inc., Class A (ADR)1 KLA-Tencor Corp. International Business Machines Corp. Murata Manufacturing Co., Ltd. Intel Corp. Linear Technology Corp. Maxim Integrated Products, Inc. Mail.Ru Group Ltd. (GDR) Mail.Ru Group Ltd. (GDR)3 Broadcom Corp., Class A TE Connectivity Ltd. SINA Corp.1 MasterCard Inc., Class A Electronic Arts Inc.1 Yahoo! Inc.1 Amphenol Corp. Flextronics International Ltd.1 National Instruments Corp. Dolby Laboratories, Inc., Class A1 Nokia Corp. (ADR) Nokia Corp. Gemalto NV FactSet Research Systems, Inc. Xilinx, Inc. MediaTek Inc. Infineon Technologies AG MercadoLibre, Inc. Jabil Circuit, Inc. FLIR Systems, Inc. NetApp, Inc.1 Compuware Corp.1 Analog Devices, Inc. HEALTH CARE — 15.09% Gilead Sciences, Inc.1,2 Allergan, Inc. UnitedHealth Group Inc. Merck & Co., Inc. Intuitive Surgical, Inc.1 Express Scripts Holding Co.1 Biogen Idec Inc.1 Alexion Pharmaceuticals, Inc.1 Edwards Lifesciences Corp.1,2 Amgen Inc. Regeneron Pharmaceuticals, Inc.1 Celgene Corp.1 BioMarin Pharmaceutical Inc.1,2 Baxter International Inc. Illumina, Inc.1,2 Stryker Corp. St. Jude Medical, Inc. Vertex Pharmaceuticals Inc.1 Bristol-Myers Squibb Co. Forest Laboratories, Inc.1 Abbott Laboratories Hologic, Inc.1 Aetna Inc. Grifols, SA, Class A1 Zimmer Holdings, Inc. Thermo Fisher Scientific Inc. Cardinal Health, Inc. Boston Scientific Corp.1 Incyte Corp.1 ENERGY — 10.08% EOG Resources, Inc.2 Suncor Energy Inc. Apache Corp. Schlumberger Ltd. Noble Energy, Inc. FMC Technologies, Inc.1,2 Southwestern Energy Co.1,2 Pioneer Natural Resources Co. Canadian Natural Resources, Ltd. Baker Hughes Inc. Devon Energy Corp. Concho Resources Inc.1 Technip SA CONSOL Energy Inc. Cimarex Energy Co. Cobalt International Energy, Inc.1 Pacific Rubiales Energy Corp. Denbury Resources Inc.1 Core Laboratories NV Murphy Oil Corp. Royal Dutch Shell PLC, Class B (ADR) Chevron Corp. BP PLC BP PLC (ADR) Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Ultra Petroleum Corp.1 BG Group PLC Talisman Energy Inc. Laricina Energy Ltd.1,4,5 Range Resources Corp. Oceaneering International, Inc. FINANCIALS — 7.19% Aon PLC, Class A2 Wells Fargo & Co. Bank of America Corp. Citigroup Inc. AIA Group Ltd. Marsh & McLennan Companies, Inc. ACE Ltd. Agricultural Bank of China, Class H Legal & General Group PLC American Express Co. Goldman Sachs Group, Inc. American Tower Corp. Onex Corp. Fifth Third Bancorp Charles Schwab Corp. ICICI Bank Ltd. (ADR) ICICI Bank Ltd. Industrial and Commercial Bank of China Ltd., Class H Morgan Stanley JPMorgan Chase & Co. XL Group PLC AMP Ltd. Toronto-Dominion Bank HDFC Bank Ltd. (ADR) UBS AG Deutsche Bank AG Popular, Inc.1 BOK Financial Corp. State Street Corp. City National Corp. First Republic Bank Bank of Nova Scotia Regions Financial Corp. Zions Bancorporation Genworth Financial, Inc., Class A1 New York Community Bancorp, Inc. Weyerhaeuser Co. Credit Suisse Group AG INDUSTRIALS — 6.17% Union Pacific Corp. CSX Corp. Boeing Co. General Dynamics Corp. Precision Castparts Corp. United Continental Holdings, Inc.1 Cummins Inc. United Parcel Service, Inc., Class B Rockwell Collins, Inc. KBR, Inc.2 Ryanair Holdings PLC (ADR) MTU Aero Engines Holding AG United Technologies Corp. Stericycle, Inc.1 SGS SA Norfolk Southern Corp. Deere & Co. Fastenal Co. Southwest Airlines Co. European Aeronautic Defence and Space Co. EADS NV FedEx Corp. Aggreko PLC Lockheed Martin Corp. General Electric Co. Iron Mountain Inc. Atlas Copco AB, Class A Bureau Veritas SA Meggitt PLC Textron Inc. Globaltrans Investment PLC (GDR)3 Globaltrans Investment PLC (GDR) KONE Oyj, Class B Honeywell International Inc. Chart Industries, Inc.1 CONSUMER STAPLES — 5.12% Philip Morris International Inc. Costco Wholesale Corp. CVS/Caremark Corp. Kerry Group PLC, Class A Diageo PLC Green Mountain Coffee Roasters, Inc.1 Whole Foods Market, Inc. Estée Lauder Companies Inc., Class A PepsiCo, Inc. Avon Products, Inc. Procter & Gamble Co. British American Tobacco PLC Colgate-Palmolive Co. Coca-Cola Co. Danone SA Nestlé SA MATERIALS — 4.04% Barrick Gold Corp. Dow Chemical Co. Newmont Mining Corp. Praxair, Inc. Celanese Corp., Series A2 Syngenta AG LyondellBasell Industries NV, Class A Sigma-Aldrich Corp. Potash Corp. of Saskatchewan Inc. Nitto Denko Corp. CRH PLC Steel Dynamics, Inc. Cliffs Natural Resources Inc. FMC Corp. Alcoa Inc. Nucor Corp. ArcelorMittal United States Steel Corp. TELECOMMUNICATION SERVICES — 2.23% Crown Castle International Corp.1,2 SOFTBANK CORP. Sprint Nextel Corp., Series 11 MetroPCS Communications, Inc.1 Leap Wireless International, Inc.1 Broadview Networks Holdings Inc.1,4,5 15 UTILITIES — 0.07% Power Grid Corp. of India Ltd. NRG Energy, Inc. MISCELLANEOUS — 4.15% Other common stocks in initial period of acquisition Total common stocks (cost: $68,964,182,000) Warrants — 0.11% FINANCIALS — 0.01% Citigroup Inc., Class A, warrants, expire 20191 TELECOMMUNICATION SERVICES — 0.00% Broadview Networks Holdings Inc., Series A1, warrants, expire 20201,4,5 28 Broadview Networks Holdings Inc., Series A2, warrants, expire 20201,4,5 9 37 MISCELLANEOUS — 0.10% Other warrants in initial period of acquisition Total warrants (cost: $110,559,000) Convertible securities — 0.06% TELECOMMUNICATION SERVICES — 0.06% Clearwire Corp. 8.25% convertible notes 20403 $ $ Total convertible securities (cost: $65,064,000) Bonds & notes — 0.12% FEDERAL AGENCY BONDS & NOTES — 0.10% Freddie Mac 0.625% 2012 Federal Home Loan Bank 0.28% 2013 TELECOMMUNICATION SERVICES — 0.02% LightSquared, Term Loan B, 12.00% 20146,7,8,9 Total bonds & notes (cost: $136,526,000) Short-term securities — 10.41% U.S. Treasury Bills 0.103%–0.18% due 12/6/2012–10/17/2013 Freddie Mac 0.11%–0.20% due 12/10/2012–8/7/2013 Fannie Mae 0.13%–0.175% due 12/5/2012–7/1/2013 Federal Home Loan Bank 0.11%–0.20% due 12/3/2012–8/30/2013 Federal Farm Credit Banks 0.12%–0.22% due 12/17/2012–9/26/2013 Coca-Cola Co. 0.15%–0.21% due 12/19/2012–1/28/20133 General Electric Co. 0.13% due 12/3/2012 General Electric Capital Corp. 0.22%–0.23% due 3/20–4/3/2013 Variable Funding Capital Company LLC 0.16%–0.18% due 12/20/2012–1/14/20133 Wells Fargo & Co. 0.15% due 12/4/2012 Chariot Funding, LLC 0.16% due 12/3–12/12/20123 Jupiter Securitization Co., LLC 0.25% due 1/24/20133 Straight-A Funding LLC 0.15%–0.18% due 12/10/2012–1/8/20133 Private Export Funding Corp. 0.19%–0.21% due 1/8–3/18/20133 Wal-Mart Stores, Inc. 0.12%–0.16% due 12/10–12/17/20123 Procter & Gamble Co. 0.15% due 12/12/2012–1/8/20133 Google Inc. 0.14% due 1/8/20133 Medtronic Inc. 0.17%–0.18% due 1/10–2/14/20133 E.I. duPont de Nemours and Co. 0.15% due 12/3/20123 Merck & Co. Inc. 0.13% due 12/17/20123 Honeywell International Inc. 0.14% due 12/19/20123 United Technologies Corp. 0.15% due 12/4/20123 Total short-term securities (cost: $11,783,369,000) Total investment securities (cost: $81,059,700,000) Other assets less liabilities ) Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 3Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactionsexempt from registration, normally to qualified institutional buyers. The total value of all such securities was $1,027,153,000, which represented .91% ofthe net assets of the fund. 4Acquired through a private placement transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractualrestrictions on resale. Further details on these holdings appear below. Acquisition Cost Value Percent of date(s) ) ) net assets Laricina Energy Ltd. 6/21/2011 $ $ % Broadview Networks Holdings, Inc., Series A1, warrants, expire 2020 7/7/2000–3/6/2002 28 Broadview Networks Holdings, Inc. 7/7/2000–3/6/2002 15 Broadview Networks Holdings, Inc., Series A2, warrants, expire 2020 7/7/2000–3/6/2002 9 Total restricted securities $ $ % 5Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities was $27,308,000, which represented.02% of the net assets of the fund. 6Payment in kind; the issuer has the option of paying additional securities in lieu of cash. 7Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 8Scheduled interest and/or principal payment was not received. 9Loan participations and assignments; may be subject to legal or contractual restrictions on resale. The total value of all such loans was$26,271, 000, which represented .02% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the threemonths ended November 30, 2012, appear below. Value of Dividend affiliates at Beginning Ending income 11/30/2012 shares Additions Reductions shares ) ) Gilead Sciences, Inc. — $ — $ EOG Resources, Inc. — Crown Castle International Corp. — Aon PLC, Class A — — Edwards Lifesciences Corp. — FMC Technologies, Inc. — — Southwestern Energy Co. — — Rackspace Hosting, Inc. — — Virgin Media Inc. — Avago Technologies Ltd. — BioMarin Pharmaceutical Inc. — — Illumina, Inc. — — — Celanese Corp., Series A — KBR, Inc. — Flextronics International Ltd.* — — — $ $ *Unaffiliated issuer at 11/30/2012. Valuation disclosures Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open.Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates supplied by one or more pricing vendors on the valuation date. Methods and inputs – The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities When the fund’s investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the fund’s investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’s investment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’s board of directors as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. In addition, the closing prices of equity securities that trade in markets outside U.S. time zones may be adjusted to reflect significant events that occur after the close of local trading but before the net asset value of each share class of the fund is determined. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure – The fund’s board of directors has delegated authority to the fund’sinvestment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of directors with supplemental information to support the changes. The fund’s board and audit committee also regularly review reports that describe fair value determinations and methods. The fund’s investment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading.Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of November 30, 2012 (dollars in thousands): Investment securities Level 1 Level 2 Level 3 Total Assets: Common stocks: Consumer discretionary $ $
